 1
     Philip J. Nathanson (Arizona State Bar #013624)
 2   THE NATHANSON LAW FIRM
     8326 E. Hartford Dr., Suite 101
 3   Scottsdale, AZ 85255
     Phone Number: (480) 419-2578
 4   philipj@nathansonlawfirm.com

 5   Attorneys for Defendants/Counterclaimants
 6
                    IN THE UNITED STATES DISTRICT COURT
 7

 8
                           FOR THE DISTRICT OF ARIZONA

 9
                                                   Case No.: 4:18-CV-00497-CKJ
10   AUTO-OWNERS INSURANCE
11
     COMPANY,
                                                   JAMES L. DILLER
                                                   SUPPLEMENTAL DECLARATION
12   Plaintiff/Counter-Defendant,
                                                   IN SUPPORT OF:
13   vs.
     12 UNIVERSITY LLC, et al,                     DEFENDANTS’ MOTION FOR A
14                                                 PRELIMINARY MANDATOY
     Defendants/Counterclaimants.                  INJUNCTION AND REQUEST TO
15
                                                   COMPEL PLAINTIFF TO PAY
16                                                 FOR, OR COMMIT TO PAY FOR,
                                                   A SUPERSEDEAS BOND IN THE
17                                                 SUPERIOR COURT CASE.
18

19                                                 Assigned to Hon. Cindy K. Jorgenson

20

21          JAMES L. DILLER hereby declares, under penalty of perjury, that:
22          1.     I am one of the Defendants in both this case and in the underlying
23   litigation Goodman v. 12 University, LLC et al (case No. C20163644), pending in
24   the Superior Court of Pima County (“Underlying case”).

25

26
                                               1
27
            2.     I have read and reviewed the above and foregoing Motion and I
 1
     believe, to the best of my knowledge, information and belief, that the facts set forth
 2
     in that motion are correct.
 3
            3.     I do not have liquid assets or cash to post as a supersedeas bond to
 4
     prevent enforcement of the judgment pending appeal entered in the Underlying
 5   case. Nor can I obtain an additional mortgage on the building due to the fact that
 6   my wife and I had an approximate net income between $20,000 to $30,000 for the
 7   last three tax years of 2016, 2017 and 2018, and we anticipate a loss for 2019, as

 8   more fully set forth below.
            4.     We tried to get loans through Aim Loans. We started this process
 9
     back on August of 2019. No bank will loan us money. We have maxed out our
10
     available credit limit under the Fannie Mae/Freddy Mac guidelines that ALL
11
     BANKS must use: Maximum debt-to-income ratio (DTI) of 50%.
12

13          5.     In 2019, we were rejected by the bank because our debt-to-income

14
     ratio (DTI) was of 63% which exceeded the Fannie Mae/Freddy Mac guidelines
     that only allow a maximum debt-to-income ratio (DTI) of 50%. (Our 2016-2018
15
     average income was $24,979.00, our annual debt was $15,799.32, which makes
16
     our debt-to-income ratio 63% ($15,799.32/$24,979.00)). (Our 2016-2019 average
17
     LOSS will be $1,263.50, our annual debt will $15,799.32, which makes our debt-
18
     to-income ratio 1,579,932% ($15,799.32/-$0)). We do not qualify for any loans.
19
            6.     I own three buildings (2-4plex, 1-3plex = 11 apartments) through
20
     various LLCs, which buildings generate that modest income for my wife and I.
21
     That income is nowhere near enough to pay for a supersedeas bond.
22
            7.     If the Superior Court requires Defendants in the Underlying Case to
23
     post a supersedeas bond, whether it is $200,000 or over $500,000, Defendants
24   would be unable to do so and then be subject to immediate execution on the
25   judgment by the Plaintiff in that Underlying Case. Because Defendants own real
26
                                               2
27
